DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calderoni, U.S. 10,113,379.
Calderoni discloses a body (fig 2A, 3) defining a flow bore (21); a closure member (52; col. 11, lines 37-52) movable between a position closing the flow bore and a position wherein the flow bore is open, the closure member responsive to a selected hydrodynamic force (col. 4, lines 43-55) to move to the position closing the flow bore and responsive to an attractive magnetic force (col. 13, lines 33-37) to move to the position wherein the flow bore is open.
Calderoni discloses the body (3) and closure member (52) components (col. 13, lines 33-37; magnetic retaining devices) that develop an attractive magnetic force between them, the closure 
Calderoni discloses the magnetic force persists (the magnetic force would exist and is not disclosed as being removed) when the closure member is in the position closing the flow bore.
Calderoni discloses the closure member (52) is maintainable in the position closing the flow bore by the maintenance of a differential pressure (backflow pressure) across the closure member.
Calderoni discloses the closure member returns (col. 12, lines 1-4) to a position wherein the flow bore is open upon loss of differential pressure across the closure member.
Calderoni discloses a wellbore system (col. 1, lines 17-24) comprising: a borehole; a plug (the safety valve effectively plugs the well bore from backflow) as claimed in claim 1 disposed in the borehole.
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 January 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676